Citation Nr: 0935544	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  09-01 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for spondylolisthesis with 
spinal fusion and artificial disk placement.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1990 to October 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  


FINDING OF FACT

Spondylolisthesis was not affirmatively shown to have been 
present in service; spondylolisthesis with spinal fusion and 
artificial disk placement, first documented after service, is 
unrelated to an injury or disease of service origin.  


CONCLUSION OF LAW

Spondylolisthesis with spinal fusion and artificial disk 
placement was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in May 2008.  The Veteran was notified of the type of 
evidence to substantiate the claim for service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  
Additionally, the Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable. 



As for content of the VCAA notice, the document complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of a claim 
for service connection).  And no further VCAA notice is 
required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service treatment 
records, records from the Social Security Administration, and 
private records from Lexington Family Practice and Columbia 
Neurosurgical Associates, which were identified by the 
Veteran.  The Veteran has not identified any additional 
records.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the Veteran's claim.  38 U.S.C.A.§ 5103A(d).  He 
was afforded VA examinations in August 2008, in September 
2008, and in December 2008 to evaluate his back disability.  

After a review of the record, the Board concludes that no 
further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

Factual Background 

In statements and testimony, the Veteran asserted that his 
spondylolisthesis with spinal fusion and artificial disk 
placement was related to service when he went on road marches 
with a rucksack and ran with pain and stiffness that required 
medical care on many occasions to include "back school."  
He submitted a medical article obtained on the Internet, 
regarding the definition of spondylolisthesis, and he 
highlighted certain portions of the article to show that 
spondylolisthes most often occurs in the lower back because 
that segment of the spine bears a lot of weight and absorbs a 
lot of directional pressures.  He also felt that the VA 
examiners did not give much if any consideration to the 
strains and stresses that were placed on his lower back 
during military service, rather their focus was more on his 
post-service job as a tire builder.  He stated that his 
private doctor informed him that his back condition did not 
occur from one day at work and that his disk problem could 
have been detected years earlier when the first of his back 
problems surfaced.  

At his hearing, the Veteran indicated that he did not have 
any evidence between 1994 and 2008 showing ongoing back pain, 
and that he always just went to work every day, brushing off 
whenever he felt sore or had an ache.  

The service treatment records show that on entrance 
examination the spine was evaluated as normal.  In October 
1994, the Veteran complained of lower back pain and stiffness 
after running of one week's duration.  There was tenderness 
to palpation at the areas of L4 and L5 and muscle tightness, 
but the neurological evaluation was intact.  The assessment 
was musculoskeletal lower back pain.  He was referred to 
physical therapy, that is, "back school." On the request, 
it was noted that the Veteran had intense pain in the L2-L4 
region, which was progressively worsening.  At the physical 
therapy clinic, it was reported that the Veteran's symptoms 
began one year earlier as a result of regular physical 
training and that the symptoms were intermittent and 
consisted of numbness and tingling with running and pain.  He 
was prescribed exercises and he was instructed to follow-up 
for further evaluation.  

On separation examination six days after he was seen in the 
physical therapy clinic, the Veteran indicated that he had 
had recurrent back pain.  The examiner remarked that the back 
pain occurred following hikes and that it was relieved with 
rest, medication, and "back school."  The spine was 
evaluated as normal.  The service records contain no finding, 
treatment, or diagnosis of spondylolisthesis during or 
contemporaneous with service.  

In January 1996, in a Report of Medical History for the 
Marine Reserve, the Veteran indicated that he was in 
excellent physical condition and he denied having recurrent 
back pain.  

After service, private records, dated in 2008, from Lexington 
Family Practice, Lexington Medical Center, and Columbia 
Neurosurgical Associates show that the Veteran was seen in 
May 2008 with complaints of lower back pain for about a 
month.  He denied any injury.  There was a long history of 
lower back pain, which recently worsened substantially, and 
that years of intermittent attempts at conservative 
management had not improved the pain syndrome.

X-rays and an MRI of the lumbosacral spine in May 2008 showed 
grade I spondylolisthesis at the L5-S1 level with pars 
interarticularis defects.  The alignment abnormality resulted 
in severe compromise of the L5-S1 neural foramen bilaterally.  
In June 2008, the Veteran underwent right transforaminal 
lumbar interbody fusion, L5-S1. 

On VA examinations in August 2008 and in September 2008, the 
Veteran stated his current back problems began in service due 
to injuries from training.  After a review of the claims file 
and the physical examination, the VA examiner expressed the 
opinion the current diagnosis, spondylolisthesis with spinal 
fusion and artificial disk placement, was less likely than 
not related to the Veteran's military service.  The examiner 
explained that despite the Veteran's in-service complaints, 
there was no evidence found of a chronic diagnosis in the 
service and that it was not until 2008 after working as a 
tire builder that a chronic condition became apparent.  

Records of the Social Security Administration show that the 
Veteran's claim for disability benefits was denied as it was 
determined that his condition was not expected to remain 
severe enough for 12 months in a row to keep him from 
working.  In the disability application, the Veteran reported 
that he was a tire builder from 1996 until May 2008, which 
involved the lifting of tools and tires with the heaviest 
weight being 50 pounds.  

In December 2008, the claims file was returned to the 
previous VA examiner for the purpose of clarification.  The 
VA examiner reviewed the claims file in its entirety to 
include reference to in-service and post-service complaints, 
findings, and diagnoses.  The VA examiner expressed the 
opinion that it was less likely than not that the Veteran's 
condition was related to the symptoms during in service.  The 
examiner explained that there was no evidence of continued 
complaints and the Veteran failed to establish that he had 
continuation of complaints after service.  



On VA neurological examination in December 2008 to determine 
whether the currently diagnosed back condition had onset 
during service, after a review of the record, the VA 
physician expressed the opinion that the Veteran's military 
service did not contribute to the beginning of 
spondylolisthesis.  The VA examiner explained that 
spondylolisthesis was most often a congenital disorder or it 
may be induced by trauma, and that there was no record of any 
trauma for the Veteran "sufficient to induce a 
spondylolisthesis."  The VA examiner stated that the period 
of time between the Veteran's service discharge and the time 
his symptoms demanded surgery was great enough that it is 
unlikely the military service bore any relationship to the 
subsequent diagnosis requiring surgery.  He found that the 
Veteran's employment most likely contributed to the induction 
of spondylolisthesis. 

Analysis 

On the basis of the service treatment records, 
spondylolisthesis was not affirmatively shown during service, 
and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) is not established. 

The service treatment records do show that in October 1994 
the Veteran complained of lower back pain and stiffness after 
running, and the assessment was musculoskeletal lower back 
pain.  And he was referred to physical therapy, that is, 
"back school," where it was reported that the Veteran's 
symptoms began one year earlier as a result of regular 
physical training and that the symptoms were intermittent and 
consisted of numbness and tingling with running and pain.  On 
separation examination in October 1994, the Veteran indicated 
that he had had recurrent back pain.  The examiner remarked 
that the back pain occurred following hikes and that it was 
relieved with rest, medication, and "back school."  The 
spine was evaluated as normal.  



As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
chronic back disability as there was a single isolated event, 
and sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately 
supported by the service treatment records, as the Veteran 
was separated from service in the same month he complained of 
back pain, then service connection may be shown by continuity 
of symptomatology after service under 38 C.F.R. § 3.303(b) or 
by initial diagnosis after service, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service under 38 C.F.R. § 
3.303(d). 

In this case, the absence of documented symptoms of back pain 
since separation from service in 1994 to 2008 interrupts 
continuity symptomatology.  To the extent the Veteran asserts 
continuity of symptoms after service, the Veteran denied 
recurrent back pain in 1996 on a Reserve examination and in 
May 2008 the Veteran complained of lower back pain for about 
a month.  In his application for disability benefits from 
Social Security in September 2008, the Veteran stated that he 
became unable to work because of back pain in May 2008 and he 
identified medical records of treatment no earlier than May 
2008.  The normal spinal examination on separation 
examination, the denial of recurrent back pain in 1996, the 
absence of a symptoms before May 2008 on the application for 
Social Security benefits constitute substantive negative 
evidence.  And substantive negative evidence is to be 
considered.  See Forshey v. Principi, 284 F.3d 1335, 1363 
(Fed. Cir. 2002) (en banc) (Mayer, C.J., and Newman, J., 
dissenting on grounds not relevant here) (distinguishing 
between the existence of negative evidence, which is 
relevant, and the absence of actual evidence and noting that 
the absence of actual evidence is not substantive negative 
evidence).  Here, the evidence of continuity fails not 
because of the lack of medical documentation, rather the 
assertions of continuity are less credible, and therefore 
less probative, than the substantive negative evidence.  
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  
For this reason, the preponderance of the evidence is against 
the claim of service connection based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  



As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), under 38 U.S.C.A. 
§ 1154(a), lay evidence can serve to support a claim for 
service connection.  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. § 3.159. 

And lay evidence can be competent and sufficient to establish 
a diagnosis when (1) a layperson is competent to identify the 
medical condition, noting, in a footnote, that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer; (2) the 
layperson is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)5

Although the Veteran is competent to describe symptoms of 
back pain, which he can observe, the diagnosis of 
spondylolisthesis was based on history, clinical findings, 
and interpretation of a MRI.  As a lay person, the Veteran is 
not qualified, that is not competent, through education, 
training, or experience to offer a diagnosis that requires 
the correlation of clinical findings to a disease process and 
to interpret diagnostic studies.  For this reason, the Board 
determines that spondylolisthesis is not a simple medical 
condition that a lay person is competent to identify, and the 
Veteran's statements and testimony are not competent evidence 
to the extent that he asserts spondylolisthesis was present 
in service.

And although the Veteran is competent to report the current 
and contemporaneous medical diagnosis of spondylolisthesis in 
2008, this alone does not tend to prove that 
spondylolisthesis was present in service.  As for the 
diagnosis of spondylolisthesis in 2008 by a medical 
professional, the physician did not refer to the Veteran's 
symptoms in service and did not relate the diagnosis to back 
pain in service.  

Also spondylolisthesis is not a condition under case law that 
has been found to be capable of lay observation.  Thus, the 
determination as to whether the condition was present during 
active service is medical in nature, that is, not capable of 
lay observation.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (on the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

For these reasons, the Veteran's statements and testimony are 
not competent evidence that spondylolisthesis was present in 
service as the diagnosis of spondylolisthesis is not a simple 
medical condition or a condition capable of lay observation. 

On the question of whether there is a nexus or link between 
spondylolisthesis and the back pain in service, the only 
evidence that relates the current back disability to service 
is the veteran's own statements and testimony.  The evidence 
against the claim consists of opinions of two VA health-care 
professionals.  

The probative value or evidentiary weight to be attached to a 
lay or medical opinion is within the Board's province as 
finder of fact.  

In this case the question of causation or of a nexus requires 
specialized education or training, and no factual foundation 
has been established that the Veteran has the specialized 
education or training to render an opinion regarding 
causation.  For this reason, the Veteran's lay opinion on 
causation is not competent evidence. Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

The competent evidence of record opposes, rather than 
supports, the claim.  One VA examiner, a health-care 
professional, expressed the opinion that it was less likely 
than not that the Veteran's back disability was related to 
the symptoms during in service because there was no evidence 
of continued complaints.  

On VA neurological examination, the VA physician expressed 
the opinion that the Veteran's military service did not 
contribute to the beginning of spondylolisthesis.  The VA 
examiner explained that spondylolisthesis was most often a 
congenital disorder or it may be induced by trauma, but there 
was no record of any trauma sufficient to induce a 
spondylolisthesis.  The VA examiner stated that the period of 
time between the Veteran's service discharge and the time his 
symptoms demanded surgery was great enough that it is 
unlikely the military service bore any relationship to the 
subsequent diagnosis requiring surgery.  

There is no contrary competent evidence of record. 

The Internet article describing spondylolisthesis is general 
in nature and does not account for the specific facts in the 
case and is insufficient to show a nexus, and the Board 
rejects the article as favorable evidence.  Sacks v. West, 11 
Vet. App. 314, 316-17 (1998) (a medical article that 
contained a generic statement regarding a claimed disability 
and potential causes does not satisfy the nexus element). 

For the above reasons, the preponderance of the evidence is 
against the Veteran's claim of service connection for 
spondylolisthesis with spinal fusion and artificial disk 
placement, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for spondylolisthesis with spinal fusion 
and artificial disk placement is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


